DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 15, and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 15 recite “the stop extends circumferentially between the plurality of circumferentially spaced arms”; however, the original disclosure does not support this claim language. The original disclosure recites and illustrates:

Referring now to FIG. 4, exemplary ferrule adapter 126 is shown. The ferrule adapter 126 includes a body 128, a stop 130, and connectors 132 extending between the stop 130 and the body 128. The body 128 includes an opening 129 extending between a proximal end 138 and a distal end 140. Illustratively, the stop 130 is an annular ring having a tube engagement surface 131, and the connectors 132 are helically shaped arms, although other shapes and connectors could be used as well.


    PNG
    media_image1.png
    804
    824
    media_image1.png
    Greyscale




The ferrule adapter 126 includes a body 128, a stop 130, and connectors 132 extending between and distanced from the stop 130 and the body 128. The original disclosure does not recite or illustrate the stop extending circumferentially between and distanced from the plurality of circumferentially spaced arms. The arms are located in the center of the stop making it impossible for the stop to be extending circumferentially between the plurality of circumferentially spaced arms. 
[AltContent: arrow][AltContent: textbox (Stop)][AltContent: oval]
[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: arrow][AltContent: oval]
[AltContent: textbox (Arms)]


The illustration above shows the stop extending circumferentially between the plurality of circumferentially spaced arms as claimed. The original does not disclose or illustrate the stop extending circumferentially between the plurality of circumferentially spaced arms as claimed. Therefore, the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner has given full patentability consideration of the claims as presented and was unaware of a valid prior art rejection that could be applied to the claims as presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8146955, Thomas et al.
In regards to claim 5, in Figure 2 below and paragraphs detailing said figure, Thomas et al disclose a ferrule adapter for use within a fluid coupler, the ferrule adapter comprising: a body extending axially along a longitudinal axis between a proximal end and a distal end, the body including a receiving bore extending along the longitudinal axis, the receiving bore configured to receive a fluid conduit; a stop axially spaced apart from the proximal end of the body, the stop configured to engage an end of the fluid conduit; a connector extending between the proximal end of the body and the stop, the connector configured to adjust the axial distance between the proximal end of the body and the stop; and a first angled surface protruding from the body of the ferrule adapter, the first angled surface extending radially outward from the proximal end in the direction of the distal end.


[AltContent: arrow][AltContent: textbox (1st Angled Surface)][AltContent: arrow][AltContent: textbox (Connector)][AltContent: arrow][AltContent: textbox (Stop)][AltContent: arrow][AltContent: textbox (Body)]
    PNG
    media_image2.png
    926
    983
    media_image2.png
    Greyscale


In regards to claim 6, in Figure 2 above and paragraphs detailing said figure, Thomas et al disclose an engagement feature on an inner surface of the body of the ferrule adapter such that the ferrule adapter engages with an outer surface of the fluid conduit (overmolding).

Claim(s) 23-25 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7806443, Plattner.
In regards to claim 23, in Figures 8-10 and paragraphs detailing said figures, Plattner discloses a fluid coupler comprising: a fitting (70) including a receiver having an opening with an inner first diameter, and external threads; a mounting nut (20) including internal threads to couple with the external threads of the fitting; a fluid conduit (1) having an end and an outer second diameter (2), wherein the outer second diameter is less than the inner first diameter; and a ferrule adapter (120) concentrically receiving the fluid conduit and supported within the receiver of the fitting; wherein outer second diameter of the fluid conduit tube is between 10 percent and 75 percent smaller than the inner first diameter of the receiver of the fitting; and wherein the ferrule adapter includes: a stop (124) configured to engage the end of the fluid conduit; a body (120a) having a proximal end and a distal end, the proximal end supporting the stop; and a first angled surface (128) protruding from the body of the ferrule adapter, the first angled surface extending radially outward from the proximal end in the direction of the distal end, the first angled surface being compressed by an inner surface of the receiver of the fitting to clamp onto the fluid conduit as the internal threads of the mounting nut are threaded onto the external threads of the fitting.
In regards to claim 24, in Figures 8-10 and paragraphs detailing said figures, Plattner discloses the ferrule adapter further comprises a second angled surface (130), coupled with the first angled surface and extending radially inward in the direction of the distal end, such that the second angled surface engages an inner surface of the mounting nut as the mounting nut is threaded onto the receiver of the fitting.
In regards to claim 25, in Figures 8-10 and paragraphs detailing said figures, Plattner discloses the distal end of the ferrule body projects through an opening in the mounting nut when the mounting nut is secured on the receiver of the fitting.
In regards to claim 28, in Figures 8-10 and paragraphs detailing said figures, Plattner discloses the stop is an annular ring with an inner diameter less than an inner diameter of the receiving bore.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 26 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-13, 21 and 22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M DUNWOODY whose telephone number is (571)272-7080. The examiner can normally be reached Monday - Friday 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON M DUNWOODY/           Primary Examiner, Art Unit 3679